Exhibit 10.1

PURCHASE AGREEMENT




THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 25th day of March, 2015
by and among RMG Networks Holding Corporation, a Delaware corporation (the
“Company”), and the Investors set forth on the signature pages affixed hereto
(each an “Investor” and collectively the “Investors”).




Recitals




A.

The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and




B.

The Investors wish to purchase from the Company, and the Company wishes to sell
and issue to the Investors, upon the terms and conditions stated in this
Agreement, an aggregate of up to 280,000 shares (the “Shares”) of the Company’s
Series A Convertible Preferred Stock, par value $0.0001 per share (the “Series A
Preferred Stock”), such Series A Preferred Stock to have the relative rights,
preferences, limitations and designations set forth in the Certificate of
Designation set forth in Exhibit A attached hereto (the “Certificate of
Designation”) and to be convertible into an aggregate of up to 28,000,000 shares
(subject to adjustment) (the “Conversion Shares”) of the Company’s Common Stock,
par value $0.00001 per share (together with any securities into which such
shares may be reclassified, whether by merger, charter amendment or otherwise,
the “Common Stock”), at a conversion price of $1.00 per share, at a purchase
price of $100.00 per Share (the “Per Share Price”), for an aggregate purchase
price of up to Twenty-Eight Million Dollars ($28,000,000) (the “Purchase
Price”); and




C.

Contemporaneous with the sale of the Shares, the parties hereto will execute and
deliver a Registration Rights Agreement, in the form attached hereto as Exhibit
B (the “Registration Rights Agreement”), pursuant to which the Company will
agree to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder, and applicable
state securities laws.




In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

Definitions.  In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:




“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.




“Agent” means Roth Capital Partners, LLC.




“Agent Related Persons” means any of the Agent’s directors, executive officers,
general partners, managing members or other officers participating in the
offering of the Securities.




“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.




“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into,
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.




“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.




“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).




“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.











--------------------------------------------------------------------------------










“Credit Agreement” means the Credit Agreement dated as of April 19, 2013 to
which the Company and the Lenders are parties (as amended, restated,
supplemented or otherwise modified).




“Debt Conversion” means the satisfaction and discharge of all principal amounts
owed to the Lenders under the Credit Agreement for Shares on a dollar-for-dollar
basis.




“Insider” means each director or executive officer of the Company, any other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, and any promoter connected with the Company in any
capacity on  the date hereof.




“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).




“Legacy Shares” means Conversion Shares issuable upon conversion of Series A
Preferred Stock issued to the Investors participating in the Debt Conversion.




“Lenders” means Children’s Trust C/U the Donald R. Wilson 2009 GRAT #1 and White
Knight Capital Management LLC.




“Lock-up Agreement” means the Lock-up Agreement in substantially the form
attached hereto as Exhibit C.




“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.




“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Subsidiaries, taken as a whole,
including those that have been filed or were required to have been filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.




“Other Credit Obligations” means all accrued interest, fees, charges, expenses
and other amounts due from the Company to the Lenders under the Credit
Agreement.




“Other Shares” has the meaning specified in the Registration Rights Agreement.




“Nasdaq” means The NASDAQ Global Market.




“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.




“Proposal” has the meaning set forth in Section 7.9.




“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.




“Required Investors” means (i) each Significant Investor (as long as such
Significant Investor continues to hold Shares and/or Conversion Shares) and (ii)
(A) prior to Closing, the Investors who, together with their Affiliates, have
agreed to purchase a majority of the Shares to be sold hereunder and (B) from
and after the Closing the Investors who, together with their Affiliates,
beneficially own (calculated in accordance with Rule 13d-3 under the 1934 Act
without giving effect to any limitation on the conversion of the Shares set
forth in the Certificate of Designation) a majority of the Conversion Shares.




“SEC Filings” has the meaning set forth in Section 4.6.




“Securities” means the Shares and the Conversion Shares.





-2-




--------------------------------------------------------------------------------










“Significant Investor” means any Investor who, together with its Affiliates,
purchases $2,500,000 or more of the Shares pursuant to this Agreement (including
through the Debt Conversion).




“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.




“Support Agreement” means the Support Agreement in substantially the form
attached hereto as Exhibit D(except that, in the case of the Support Agreement
to be executed and delivered by PAR Investment Partners, L.P., such Support
Agreement shall provide that it shall terminate no later than the close of
business on the Stockholders Meeting Deadline).




“Transaction Documents” means this Agreement, the Certificate of Designation,
the Registration Rights Agreement, the Lock-up Agreements and the Support
Agreements.




“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.




“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.




2.

Purchase and Sale of the Shares.  Subject to the terms and conditions of this
Agreement, on the Closing Date, each Investor shall severally, and not jointly,
purchase, and the Company shall sell and issue to each Investor, the number of
Shares set forth opposite such Investor’s name on the signature pages attached
hereto for the portion of the Purchase Price equal to the Per Share Price
multiplied by the number of Shares to be purchased by such Investor as specified
in Section 3 below.




3.

Closing.  Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Investors, the Company shall
file the Certificate of Designation with the Secretary of State of Delaware.
 Unless other arrangements have been made with a particular Investor, upon
confirmation that the Certificate of Designation has been field and has become
effective, the Company shall deliver to Lowenstein Sandler LLP, in trust, a
certificate or certificates, registered in such name or names as the Investors
may designate, representing the Shares, with instructions that such certificates
are to be held for release to the Investors only upon payment in full of the
Purchase Price to the Company by all the Investors.  Unless other arrangements
have been made with a particular Investor, upon such receipt by Lowenstein
Sandler LLP of the certificates, each Investor shall promptly, but no more than
one Business Day thereafter, cause a wire transfer in same day funds to be sent
to the account of the Company as instructed in writing by the Company, in an
amount representing such Investor’s portion of the Purchase Price as set forth
on the signature pages to this Agreement; provided, however, that in the case of
any Investor who is also a Lender, all or a part of such Investor’s portion of
the Purchase Price may be paid by means of the Debt Conversion.  On the date
(the “Closing Date”) the Company receives the Purchase Price, the certificates
evidencing the Shares shall be released to the Investors (the “Closing”).  The
Closing of the purchase and sale of the Shares shall take place at the offices
of Lowenstein Sandler LLP, 1251 Avenue of the Americas, 18th Floor, New York,
New York 10020, or at such other location and on such other date as the Company
and the Investors shall mutually agree.




4.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”):




4.1

Organization, Good Standing and Qualification.  Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties.  Each of the Company and its
Subsidiaries is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to be in good standing or to so qualify has not had and could
not reasonably be expected to have a Material Adverse Effect.  The Company’s
Subsidiaries are listed on Schedule 4.1 hereto.




4.2

Authorization.  The Company has full power and authority and, except for the
filing of the Certificate of Designation with the Secretary of State of Delaware
and except for approval of the Proposal by its stockholders as contemplated in
Section 7.9, has taken all requisite action on the part of the Company, its
officers, directors and stockholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder, and
(iii) the authorization, issuance (or reservation for issuance) and delivery of
the Securities.  The Transaction Documents, upon execution and delivery thereof
by the Company, will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.





-3-




--------------------------------------------------------------------------------










4.3

Capitalization.  Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares) exercisable for, or convertible into or exchangeable for any shares of
capital stock of the Company.  All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties.  Except as described on Schedule 4.3, all of the issued and
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights, were issued in full compliance with applicable state and federal
securities law and any rights of third parties and are owned by the Company,
beneficially and of record, subject to no lien, encumbrance or other adverse
claim.  Except as described on Schedule 4.3, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company.  Except as described on Schedule 4.3, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind.  Except as described on Schedule 4.3 and except for the
Registration Rights Agreement and the Support Agreements, there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securityholders of
the Company relating to the securities of the Company held by them.  Except as
described on Schedule 4.3 and except as provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person.




Except as described on Schedule 4.3, the issuance and sale of the Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.




Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.




Schedule 4.3. sets forth (i) the principal amount outstanding under the Credit
Agreement on the date hereof, (ii) the amount of the Other Credit Obligations on
the date hereof, and a per diem calculation of any increase in the amount of
Other Credit Obligations occurring after the date hereof.




4.4

Valid Issuance.  Upon the filing of the Certificate of Designation with the
Secretary of State of Delaware, the Shares will have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws.  Upon the due conversion of the Shares,
the Conversion Shares will be validly issued, fully paid and non-assessable free
and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws and except for those created by the Investors.  The Company has
reserved a sufficient number of shares of Common Stock for issuance upon the
conversion of the Shares.




4.5

Consents.  Except for the filing of the Certificate of Designation with the
Secretary of State of Delaware and except for approval of the Proposal by its
stockholders as contemplated in Section 7.9, the execution, delivery and
performance by the Company of the Transaction Documents and the offer, issuance
and sale of the Securities require no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, or official other than
filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws which
the Company undertakes to file within the applicable time periods.  Subject to
the accuracy of the representations and warranties of each Investor set forth in
Section 5 hereof, the Company has taken all action necessary to exempt (i) the
issuance and sale of the Securities, (ii) the issuance of the Conversion Shares
upon due conversion of the Shares, and (iii) the other transactions contemplated
by the Transaction Documents from the provisions of any stockholder rights plan
or other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Certificate of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.





-4-




--------------------------------------------------------------------------------










4.6

Delivery of SEC Filings; Business.  The Company has made available to the
Investors through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2013 (the “10-K”), and all other reports filed by the Company pursuant to the
1934 Act since the filing of the 10-K and prior to the date hereof
(collectively, the “SEC Filings”).  The SEC Filings are the only filings
required of the Company pursuant to the 1934 Act for such period.  The Company
and its Subsidiaries are engaged in all material respects only in the business
described in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole.  Since the filing of each of the SEC Filings, no
event has occurred that would require an amendment or supplement to any such SEC
Filing and as to which such an amendment or supplement has not been filed prior
to the date hereof.




4.7

Use of Proceeds.  The net cash proceeds of the sale of the Shares hereunder
shall be used by the Company to repay the Other Credit Obligations and for
working capital and general corporate purposes.




4.8

No Material Adverse Change.  Since December 31, 2013, except as identified and
described in the SEC Filings or as described on Schedule 4.8, there has not
been:




(i)

any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2014, except for changes in the ordinary course of business which
have not had and could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;




(ii)

any declaration or payment of any dividend, or any authorization or payment of
any distribution, on any of the capital stock of the Company, or any redemption
or repurchase of any securities of the Company;




(iii)

any material damage, destruction or loss, whether or not covered by insurance to
any assets or properties of the Company or its Subsidiaries;




(iv)

any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;




(v)

other than the Debt Conversion, any satisfaction or discharge of any lien, claim
or encumbrance or payment of any obligation by the Company or a Subsidiary,
except in the ordinary course of business and which is not material to the
assets, properties, financial condition, operating results or business of the
Company and its Subsidiaries taken as a whole (as such business is presently
conducted and as it is proposed to be conducted);




(vi)

other than the Certificate of Designation, any change or amendment to the
Company's Certificate of Incorporation or Bylaws, or, other than the Debt
Conversion, material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;




(vii)

any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;




(viii)

other than this Agreement, the Debt Conversion, and the transactions
contemplated hereby and thereby, any material transaction entered into by the
Company or a Subsidiary other than in the ordinary course of business;




(ix)

the loss of the services of any executive officer, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;




(x)

the loss or threatened loss of any customer which has had or could reasonably be
expected to have a Material Adverse Effect; or




(xi)

any other event or condition of any character that has had or could reasonably
be expected to have a Material Adverse Effect.




4.9

SEC Filings; S-3 Eligibility.




(a)

At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.





-5-




--------------------------------------------------------------------------------










(b)

Each registration statement and any amendment thereto filed by the Company since
February 4, 2011 pursuant to the 1933 Act and the rules and regulations
thereunder, as of the date such statement or amendment became effective,
complied as to form in all material respects with the 1933 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein not misleading; and each prospectus filed pursuant to Rule 424(b)
under the 1933 Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.




(c)

The Company is eligible to use Form S-3 to register the Registrable Securities
(as such term is defined in the Registration Rights Agreement) for sale or other
disposition by the Investors as contemplated by the Registration Rights
Agreement.




4.10

No Conflict, Breach, Violation or Default.  Subject to the filing of the
Certificate of Designation with the Secretary of State of Delaware and the
approval of the Proposal by its stockholders as contemplated in Section 7.9, the
execution, delivery and performance of the Transaction Documents by the Company
and the issuance and sale of the Securities will not (i) conflict with or result
in a breach or violation of (a) any of the terms and provisions of, or
constitute a default under the Company’s Certificate of Incorporation or the
Company’s Bylaws, both as in effect on the date hereof (true and complete copies
of which have been made available to the Investors through the EDGAR system), or
(b) any statute, rule, regulation or order of any governmental agency or body or
any court, domestic or foreign, having jurisdiction over the Company, any
Subsidiary or any of their respective assets or properties, except as which have
not had and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, or (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any lien, encumbrance or other adverse claim
upon any of the properties or assets of the Company or any Subsidiary or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any Material Contract, except as
which have not had and could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.




4.11

Tax Matters.  The Company and each Subsidiary has timely prepared and filed all
tax returns required to have been filed by the Company or such Subsidiary with
all appropriate governmental agencies and timely paid all taxes shown thereon or
otherwise owed by it, other than taxes being contested in good faith and for
which adequate reserves have been made on the Company’s financial statements
included in the SEC Filings, other than amounts that are immaterial in amount
and for which no penalties have accrued or are owing.  The charges, accruals and
reserves on the books of the Company in respect of taxes for all fiscal periods
are adequate in all material respects, and there are no material unpaid
assessments against the Company or any Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole.  All taxes and other assessments and levies that
the Company or any Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due, other than taxes being contested in good faith and for
which adequate reserves have been made on the Company’s financial statements
included in the SEC Filings.  There are no tax liens or claims pending or, to
the Company’s Knowledge, threatened against the Company or any Subsidiary or any
of their respective assets or property.  Except as described on Schedule 4.11,
there are no outstanding tax sharing agreements or other such arrangements
between the Company and any Subsidiary or other corporation or entity.




4.12

Title to Properties.  Except as disclosed in the SEC Filings, the Company and
each Subsidiary has good and marketable title to all real properties and all
other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.




4.13

Certificates, Authorities and Permits.  The Company and each Subsidiary possess
adequate certificates, authorities or permits issued by appropriate governmental
agencies or bodies necessary to conduct the business now operated by it, except
where such failure has not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such certificate, authority or permit
that, if determined adversely to the Company or such Subsidiary, could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate.





-6-




--------------------------------------------------------------------------------










4.14

Labor Matters.




(a)

The Company is not a party to or bound by any collective bargaining agreements
or other agreements with labor organizations.  The Company has not violated in
any material respect any laws, regulations, orders or contract terms, affecting
the collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours.




(b)

(i) There are no labor disputes existing, or to the Company's Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company's employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company's Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company's
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company's Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.




(c)

The Company is, and at all times has been, in compliance with all applicable
laws respecting employment (including laws relating to classification of
employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except where such non-compliance has not had and could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.
 There are no claims pending against the Company before the Equal Employment
Opportunity Commission or any other administrative body or in any court
asserting any violation of Title VII of the Civil Rights Act of 1964, the Age
Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state or local Law, statute or ordinance barring discrimination in employment.




(d)

Except as disclosed in the SEC Filings or as described on Schedule 4.14, the
Company is not a party to, or bound by, any employment or other contract or
agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 280G(b) of the Internal Revenue Code.




(e)

Except as specified in Schedule 4.14, each of the Company's employees who is
employed in the United States is a Person who is either a United States citizen
or a permanent resident entitled to work in the United States.  To the Company's
Knowledge, the Company has no liability for the improper classification by the
Company of such employees as independent contractors or leased employees prior
to the Closing.




4.15

Intellectual Property.




(a)

All Intellectual Property of the Company and its Subsidiaries is currently in
compliance with all legal requirements (including timely filings, proofs and
payments of fees), except for such noncompliance as has not had, and could not
reasonably be expected to have, a Material Adverse Effect, individually or in
the aggregate, and is valid and enforceable.  No Intellectual Property of the
Company or its Subsidiaries which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has been or is now involved in any
cancellation, dispute or litigation, and, to the Company’s Knowledge, no such
action is threatened.  No patent of the Company or its Subsidiaries is involved
in any interference, reissue, re-examination or opposition proceeding.




(b)

All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
 generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $10,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a violation or breach of
or constitute (with or without due notice or lapse of time or both) a default by
the Company or any of its Subsidiaries under any such License Agreement, except
for such violations, breaches and defaults as have not had, and could not
reasonably be expected to have, a Material Adverse Effect, individually or in
the aggregate.




(c)

The Company and its Subsidiaries own or have the valid right to use all of the
Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual





-7-




--------------------------------------------------------------------------------







Property and Confidential Information, other than licenses entered into in the
ordinary course of the Company’s and its Subsidiaries’ businesses.  The Company
and its Subsidiaries have a valid and enforceable right to use all third party
Intellectual Property and Confidential Information that is necessary for the
conduct of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted.




(d)

To the Company’s Knowledge, the conduct of the Company’s and its Subsidiaries’
businesses as currently conducted does not infringe or otherwise impair or
conflict with (collectively, “Infringe”) any Intellectual Property rights of any
third party or any confidentiality obligation owed to a third party, and, to the
Company’s Knowledge, the Intellectual Property and Confidential Information of
the Company and its Subsidiaries which are necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted are not being Infringed by
any third party.  There is no litigation or order pending or outstanding or, to
the Company’s Knowledge, threatened, that seeks to limit or challenge or that
concerns the ownership, use, validity or enforceability of any Intellectual
Property or Confidential Information of the Company and its Subsidiaries and the
Company’s and its Subsidiaries’ use of any Intellectual Property or Confidential
Information owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.




(e)

The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its Subsidiaries’ ownership or right to
use any of the Intellectual Property or Confidential Information which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted.




(f)

The Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted.  Except under confidentiality obligations,
there has been no disclosure of any of the Company’s or its Subsidiaries’
Confidential Information to any third party except for such disclosures as have
not had, and could not reasonably be expected to have, a Material Adverse
Effect, individually or in the aggregate.




4.16

Environmental Matters.  Neither the Company nor any Subsidiary is in violation
of any statute, rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.




4.17

Litigation.  Except as described in the SEC Filings or on Schedule 4.17, there
are no pending actions, suits or proceedings against or affecting the Company,
its Subsidiaries or any of its or their properties; and to the Company’s
Knowledge, no such actions, suits or proceedings are threatened.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or since
February 4, 2011 has been the subject of any action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the Company’s Knowledge,
there is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company.  The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the 1933 Act
or the 1934 Act.




4.18

Financial Statements.  The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company and its Subsidiaries as of the dates shown and their consolidated
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) (except as
may be disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the 1934 Act).  Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof or as described on Schedule 4.18, neither the
Company nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.




4.19

Insurance Coverage.  The Company and each Subsidiary maintains in full force and
effect insurance coverage that the Company reasonably believes to be adequate
against all liabilities, claims and risks against which it is customary for
comparably situated companies to insure.





-8-




--------------------------------------------------------------------------------










4.20

Compliance with Nasdaq Continued Listing Requirements.  The Company is in
compliance with applicable Nasdaq continued listing requirements.  There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any basis for, the delisting of the Common Stock from Nasdaq.




4.21

Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.21.




4.22

No General Solicitation.  Neither the Company nor any Person acting on its
behalf has conducted any general solicitation or general advertising (as those
terms are used in Regulation D) in connection with the offer or sale of any of
the Securities.




4.23

No Integrated Offering.  Neither the Company nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Securities
under the 1933 Act.




4.24

Rule 506 Compliance.  To the Company's knowledge, neither the Company nor any
Insider, the Agent or any Agent Related Person is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2)(i) or (d)(3) of the 1933 Act.  The Company is not disqualified
from relying on Rule 506 of Regulation D under the 1933 Act (“Rule 506”) for any
of the reasons stated in Rule 506(d) in connection with the issuance and sale of
the Securities to the Investors pursuant to this Agreement.  The Company has
exercised reasonable care, including without limitation, conducting a factual
inquiry that is appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) exists.  The Company has furnished to each
Investor, a reasonable time prior to the date hereof, a description in writing
of any matters relating to the Company, the Insiders, the Agent and the Agent
Related Persons that would have triggered disqualification under Rule 506(d) but
which occurred before September 23, 2013, in each case, in compliance with the
disclosure requirements of Rule 506(e).  The Company has exercised reasonable
care, including without limitation, conducting a factual inquiry that is
appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) would have existed and whether any disclosure
is required to be made to Investor under Rule 506(e).  Any outstanding
securities of the Company (of any kind or nature) that were issued in reliance
on Rule 506 at any time on or after September 23, 2013 have been issued in
compliance with Rule 506(d) and (e).




4.25

Private Placement.  Assuming the accuracy of the representations and warranties
of the Investors in Section 5 hereof, the offer and sale of the Securities to
the Investors as contemplated hereby is exempt from the registration
requirements of the 1933 Act.




4.26

Rule 144.  The Company meets the requirements specified in Rule 144(i)(2) and
more than one year has elapsed since the Company filed Form 10 information (as
such term is defined in Rule 144(i)(3)) with the SEC.




4.27

Questionable Payments.  Neither the Company nor any of its Subsidiaries nor, to
the Company’s Knowledge, any of their respective current or former stockholders,
directors, officers, employees, agents or other Persons acting on behalf of the
Company or any Subsidiary, has on behalf of the Company or any Subsidiary or in
connection with their respective businesses: (a) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the Company
or any Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.




4.28

Transactions with Affiliates.  Except (a) as disclosed in the SEC Filings, (b)
where the aggregate amount involved does not exceed $120,000 or (c) as disclosed
on Schedule 4.28, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than as holders of
stock options and/or warrants, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.





-9-




--------------------------------------------------------------------------------










4.29

Internal Controls.  The Company is in material compliance with the provisions of
the Sarbanes-Oxley Act of 2002 currently applicable to the Company.  The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the 1934 Act, as the case
may be, is being prepared.  The Company has established internal control over
financial reporting (as defined in 1934 Act Rules 13a-15(f) and 15d-15(f)) to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP.  The Company's certifying officers have evaluated the effectiveness
of the Company's disclosure controls and procedures and the Company’s internal
control over financial reporting (collectively, “internal controls”) as of the
end of the period covered by the most recently filed periodic report under the
1934 Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of such internal controls based on
their evaluations as of the Evaluation Date.  Since the Evaluation Date, there
have been no significant changes in the Company's internal controls or, to the
Company's Knowledge, in other factors that could significantly affect the
Company's internal controls.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the 1934 Act.




4.30

Disclosures.  Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information, other than (i) the terms of the transactions contemplated hereby
and (ii) the information contained in Section 4.8 of the Disclosure Schedules
(the “Other Data”) (the matters described in clauses (i) and (ii) collectively
the “Disclosures”).  From and after the Disclosure Deadline (as defined in
Section 9.7), no Investor will be deemed by the Company to be in possession of
any material non-public information because of their possession of the
Disclosures and the Investors will be free to trade in the securities of the
Company, subject to (a) restrictions on transfer arising under the 1933 Act and
(b) the provisions of Section 5.11.  The Company acknowledges that the Investors
will be entitled to rely on the representation and warranty contained in the
foregoing sentence in effecting transactions in the Company’s securities and
that such reliance is reasonable.  The written materials delivered to the
Investors in connection with the transactions contemplated by the Transaction
Documents do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.




4.31

Investment Company.  The Company is not required to be registered as, and is not
an Affiliate of, and immediately following the Closing will not be required to
register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.




4.32.

No Fiduciary.  The Company acknowledges that none of the Investors is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, and any advice or other guidance
provided by any Investor or any of its representatives and agents with respect
to this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Investor’s entry
into such transactions.  The Company’s decision to enter into this Agreement and
the other Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives and agents.




5.

Representations and Warranties of the Investors.  Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:




5.1

Organization and Existence.  Such Investor is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Securities pursuant to this Agreement.




5.2

Authorization.  The execution, delivery and performance by such Investor of the
Transaction Documents to which such Investor is a party have been duly
authorized and each will constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equity principles.





-10-




--------------------------------------------------------------------------------










5.3

Purchase Entirely for Own Account.  The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws.  Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time.  Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.




5.4

Investment Experience.  Such Investor acknowledges that it can bear the economic
risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.




5.5

Disclosure of Information.  Such Investor has had an opportunity to receive all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities.  Such Investor
acknowledges receipt of copies of the SEC Filings.  Neither such inquiries nor
any other due diligence investigation conducted by such Investor shall modify,
limit or otherwise affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.




5.6

Restricted Securities.  Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.  Such Investor further understands that the
Company has been an issuer identified in Rule 144(i)(1).




5.7

Legends.  It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:




(a)

“The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”




(b)

If required by the authorities of any state in connection with the issuance of
sale of the Securities, the legend required by such state authority.




5.8

Investor Status.  At the time such Investor was offered the Securities, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the 1933 Act.  Except as disclosed in writing to the Company prior to the
date of this Agreement, such Investor is not a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged in the
business of being a broker dealer.  Except as otherwise disclosed in writing to
the Company on or prior to the date of this Agreement, such Investor is not
affiliated with any broker dealer registered under Section 15(a) of the 1934
Act, or a member of FINRA or an entity engaged in the business of being a broker
dealer.  Except as disclosed in writing to the Company on or prior to the date
of this Agreement, after giving effect to the purchase of the Securities
hereunder, such Investor, together with its Affiliates, will not beneficially
own more than 19.9% of the Company’s outstanding Common Stock or voting power.
 Such Investor maintains his or her principal residence (in the case of an
individual) or its principal executive office (in the case of any entity) at the
location specified on its signature page hereto.




5.9

No General Solicitation.  To such Investor’s knowledge, such Investor did not
learn of the investment in the Securities as a result of any general
solicitation or general advertising.




5.10

Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.




5.11

Prohibited Transactions.  Since such time as such Investor was first contacted
by the Company or any other Person acting on behalf of the Company regarding the
transactions contemplated hereby, neither such Investor nor any Affiliate of
such Investor which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Investor’s investments or trading
or information concerning such Investor’s investments, including in respect of
the Securities, or (z) is subject to





-11-




--------------------------------------------------------------------------------







such Investor’s review or input concerning such Affiliate’s investments or
trading has, directly or indirectly, effected or agreed to effect any short
sale, whether or not against the box, established any “put equivalent position”
(as defined in Rule 16a-1(h) under the 1934 Act) with respect to the Common
Stock, granted any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Securities.




5.12

The Agent.  Such Investor understands that the Agent has acted solely as the
agent of the Company in the placement of the Securities, and that the Agent
makes no representation or warranty with regard to the merits of this
transaction or as to the accuracy of any information such Investor may have
received in connection therewith. Such Investor acknowledges that it has not
relied on any information or advice furnished by or on behalf of the Agent.




6.  Conditions to Closing.




6.1

Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase Shares at the Closing is subject to the satisfaction, on or prior to
the Closing Date, of the following conditions, any of which may be waived by
such Investor (as to itself only):




(a)

The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by the Company in Section 4 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.




(b)

The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.




(c)

The Company shall have executed and delivered the Registration Rights Agreement,
the Lock-up Agreements and the Support Agreements.




(d)

The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Conversion Shares on Nasdaq, a copy of
which shall have been provided to the Investors.




(e)

The Debt Conversion shall have occurred and the Other Credit Obligations shall
have been paid in full, either prior to or simultaneously with the Closing; and
the Investors (other than the Lenders) shall have received satisfactory evidence
thereof.




(f)

The Company shall have received gross proceeds from the sale of the Shares as
contemplated hereby of at least Twenty-Five Million Dollars ($25,000,000),
including amounts deemed paid pursuant to the Debt Conversion.




(g)

The Certificate of Designation shall have been filed with the Secretary of State
of Delaware and shall be effective; a filed copy of the Certificate of
Designation shall have been provided to the Investors.




(h)

The Persons set forth in Schedule 6.1 shall have executed and delivered Support
Agreements.




(i)

Each Lender shall have executed and delivered a Lock-up Agreement.




(j)

No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.




(k)

The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Operating Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (f), (j) and (n) of this Section 6.1.





-12-




--------------------------------------------------------------------------------










(l)

The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company or a duly appointed
committee thereof approving the transactions contemplated by this Agreement and
the other Transaction Documents and the issuance of the Securities, certifying
the current versions of the Certificate of Incorporation and Bylaws of the
Company and certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.




(m)

The Investors shall have received an opinion from Greenberg Traurig LLP, the
Company's counsel, dated as of the Closing Date, in form and substance
reasonably acceptable to the Investors and addressing such legal matters as the
Investors may reasonably request.




(n)

No stop order or suspension of trading shall have been imposed by Nasdaq, the
SEC or any other governmental or regulatory body with respect to public trading
in the Common Stock.




6.2

Conditions to Obligations of the Company. The Company's obligation to sell and
issue the Shares at the Closing is subject to the satisfaction on or prior to
the Closing Date of the following conditions, any of which may be waived by the
Company:




(a)

The representations and warranties made by the Investors in Section 5 hereof,
other than the representations and warranties contained in Sections 5.3, 5.4,
5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall be true and
correct in all material respects when made, and shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date.  The Investment Representations shall be
true and correct in all respects when made, and shall be true and correct in all
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date.  The Investors shall have performed in all material
respects all obligations and covenants herein required to be performed by them
on or prior to the Closing Date.




(b)

The Investors shall have executed and delivered the Registration Rights
Agreement.




(c)

The Investors shall have delivered the Purchase Price to the Company, including
amounts deemed paid pursuant to the Debt Conversion.




6.3

Termination of Obligations to Effect Closing; Effects.




(a)

The obligations of the Company, on the one hand, and the Investors, on the other
hand, to effect the Closing shall terminate as follows:




(i)

Upon the mutual written consent of the Company and the Investors;




(ii)

By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;




(iii)

By an Investor (with respect to itself only) if any of the conditions set forth
in Section 6.1 shall have become incapable of fulfillment, and shall not have
been waived by the Investor; or




(iv)

By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to March 31, 2015;




provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.




(b)

In the event of termination by the Company or any Investor of its obligations to
effect the Closing pursuant to this Section 6.3, written notice thereof shall
forthwith be given to the other Investors by the Company and the other Investors
shall have the right to terminate their obligations to effect the Closing upon
written notice to the Company and the other Investors.  Nothing in this Section
6.3 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.





-13-




--------------------------------------------------------------------------------










7.

Covenants and Agreements of the Company.




7.1

Reservation of Common Stock.  The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the conversion of the Shares, such number of shares
of Common Stock as shall from time to time equal the number of shares sufficient
to permit the conversion of the Shares in accordance with their terms.




7.2

Reports.  Neither the Company, nor any Subsidiary nor any of their respective
Affiliates, officers, director, employees or agents will provide any Investor
with any material non-public information without such Investor’s consent.  In
the event that any of such persons violate the provisions of this Section 7.2,
no Investor receiving information in violation of this Section 7.2 will be
subject to any duty of confidentiality or duty not to trade on the basis of such
information..




7.3

No Conflicting Agreements.  The Company will not take any action, enter into any
agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.




7.4

Insurance.  The Company shall not materially reduce the insurance coverages
described in Section 4.19.




7.5

Compliance with Laws.  The Company will comply in all respects with all
applicable laws, rules, regulations, orders and decrees of all governmental
authorities, except for such instances of noncompliance as will not have or
could not reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate.




7.6

Listing of Underlying Shares and Related Matters.  Promptly following the date
hereof, the Company shall take all necessary action to cause the Conversion
Shares to be approved for listing on Nasdaq as promptly as practicable.
 Further, if the Company applies to have its Common Stock or other securities
traded on any other principal stock exchange or market, it shall include in such
application the Conversion Shares and will take such other action as is
necessary to cause such Common Stock to be so listed.  The Company will use
commercially reasonable efforts to continue the listing and trading of its
Common Stock on Nasdaq and, in accordance, therewith, will use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such market or
exchange, as applicable.




7.7

Termination of Covenants.  The provisions of Sections 7.2 through 7.5 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.




7.8

Removal of Legends.  In connection with any sale or disposition of the
Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall or, in the case of Common Stock, shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to issue replacement
certificates representing the Securities sold or disposed of without restrictive
legends.  Upon the earlier of (i) registration for resale pursuant to the
Registration Rights Agreement or (ii) the Shares being sold or transferred
pursuant to Rule 144 the Company shall (A) deliver to the Transfer Agent
irrevocable instructions that the Transfer Agent shall reissue a certificate
representing shares of Common Stock without legends upon receipt by such
Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Investor that Rule 144 applies to
the shares of Common Stock represented thereby or (2) a statement by the
Investor that such Investor will sell (or, in the case of any Affiliate of the
Company has sold) the shares of Common Stock represented thereby in accordance
with the Plan of Distribution contained in the Registration Statement, and (B)
cause its counsel to deliver to the Transfer Agent one or more blanket opinions
to the effect that the removal of such legends in such circumstances may be
effected under the 1933 Act.  From and after the earlier of such dates, upon an
Investor’s written request, the Company shall promptly cause certificates
evidencing the Investor’s Securities to be replaced with certificates which do
not bear such restrictive legends or credited to such Investor’s balance account
with the Depository Trust Company (“DTC”), if requested by the Investor and
eligible therefor), and Conversion Shares subsequently issued upon due
conversion of the Shares shall not bear such restrictive legends provided the
provisions of either clause (i) or clause (ii) above, as applicable, are
satisfied with respect thereto.  If the Transfer Agent participates in DTC’s
FAST program, such shares shall be delivered through the DWAC system.  The
Company shall pay all fees (including Transfer Agent and DTC fees), expenses and
issuance taxes (other than any applicable transfer taxes in the event that the
Conversion Shares are issued in a name other than that of the Investor or its
nominee) incurred in connection with the issuance of the Conversion Shares.
 When the Company is required to cause an unlegended certificate to replace a
previously issued legended certificate, if: (1) the unlegended certificate is
not delivered to an Investor within three (3) Business Days of submission by
that Investor of a legended certificate and supporting documentation to the
Transfer Agent as provided above and (2) prior to the time such unlegended
certificate is received by the Investor, the Investor, or any third party on
behalf of such Investor or for the Investor’s account, purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of shares represented by such





-14-




--------------------------------------------------------------------------------







certificate (a “Buy-In”), then the Company shall pay in cash to the Investor
(for costs incurred either directly by such Investor or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates.  The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In.




7.9

Proxy Statement; Stockholders Meeting.  (a)  Promptly following the execution
and delivery of this Agreement the Company shall take all action necessary to
call a meeting of its stockholders (the “Stockholders Meeting”), which shall
occur not later than the 60th day after the Closing Date (the 75th day after the
Closing Date in the event that the SEC comments on the Company’s preliminary
proxy materials) (the “Stockholders Meeting Deadline”), for the purpose of
seeking approval of the Company’s stockholders for the issuance and sale to the
Investors of the Securities without any restrictions or limitations upon
conversion or issuance of Common Stock (the “Proposal”).  In the event the
Proposal is not approved by the Company’s stockholders at the Stockholders
Meeting, the Company shall take all action necessary to call up to three (3)
additional meetings of its stockholders (each a “Subsequent Stockholders
Meeting”) for the purpose of seeking approval of the Proposal, to be held
promptly following the completion of the Stockholders Meeting and in no event
more than one year after the Closing Date to the extent reasonably practicable.
 In connection with the Stockholders Meeting and, if applicable, each Subsequent
Stockholders Meeting, the Company will promptly prepare and file with the SEC
proxy materials (including a proxy statement and form of proxy) for use at the
Stockholders Meeting and, if applicable, each Subsequent Stockholders Meeting,
and, after receiving and promptly responding to any comments of the SEC thereon,
shall promptly mail such proxy materials to the stockholders of the Company.
 Each Investor shall promptly furnish in writing to the Company such information
relating to such Investor and its investment in the Company as the Company may
reasonably request for inclusion in each Proxy Statement.  The Company will
comply with Section 14(a) of the 1934 Act and the rules promulgated thereunder
in relation to any proxy statement (as amended or supplemented, each a “Proxy
Statement”) and any form of proxy to be sent to the stockholders of the Company
in connection with the Stockholders Meeting or, if applicable, each Subsequent
Stockholders Meeting, and each Proxy Statement shall not, on the date that such
Proxy Statement (or any amendment thereof or supplement thereto) is first mailed
to stockholders or at the time of the Stockholders Meeting or any Subsequent
Stockholders Meeting, as applicable, contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein not false or misleading, or omit to state any material
fact necessary to correct any statement in any earlier communication with
respect to the solicitation of proxies or the Stockholders Meeting which has
become false or misleading.  If the Company should discover at any time prior to
the Stockholders Meeting or, if applicable, any Subsequent Stockholders Meeting,
any event relating to the Company or any of its Subsidiaries or any of their
respective Affiliates, officers or directors that is required to be set forth in
a supplement or amendment to the applicable Proxy Statement, in addition to the
Company's obligations under the 1934 Act, the Company will promptly inform the
Investors thereof.




(b)

Subject to their fiduciary obligations under applicable law (as determined in
good faith by the Company’s Board of Directors after consultation with the
Company’s outside counsel), the non-interested members of the Company's Board of
Directors shall recommend to the Company's stockholders that the stockholders
vote in favor of the Proposal (the “Company Board Recommendation”) at the
Stockholders Meeting and, if applicable, each Subsequent Stockholders Meeting,
and take all commercially reasonable action to solicit the approval of the
stockholders for the Proposal unless the non-interested members of the Board of
Directors shall have modified, amended or withdrawn the Company Board
Recommendation pursuant to the provisions of the immediately succeeding
sentence.  The Company covenants that the non-interested members of the Board of
Directors of the Company shall not modify, amend or withdraw the Company Board
Recommendation unless the Board of Directors (after consultation with the
Company’s outside counsel) shall determine in the good faith exercise of its
business judgment that maintaining the Company Board Recommendation would
violate its fiduciary duty to the Company’s stockholders.  Whether or not the
non-interested members of the Company's Board of Directors modifies, amends or
withdraws the Company Board Recommendation pursuant to the immediately preceding
sentence, the Company shall in accordance with Section 146 of the Delaware
General Corporation Law and the provisions of its Certificate of Incorporation
and Bylaws, (i) take all action necessary to convene the Stockholders Meeting
and any applicable Subsequent Stockholders Meeting as promptly as practicable,
but no later than the Stockholders Meeting Deadline with respect to the
Stockholders Meeting and as soon as practicable with respect to each Subsequent
Stockholders Meeting, to consider and vote upon the approval of the Proposal and
(ii) submit the Proposal at the Stockholders Meeting or, if applicable, each
Subsequent Stockholders Meeting to the stockholders of the Company for their
approval.




7.10

Subsequent Equity Sales; Registration Statements.




(a)

From the date hereof until ninety (90) days after the Closing Date, without the
consent of the Required Investors, neither the Company nor any Subsidiary shall
issue shares of Common Stock or Common Stock Equivalents. Notwithstanding the
foregoing, the provisions of this Section 7.10(a) shall not apply to (i) the
issuance of the Securities, (ii) the issuance of Common Stock or Common Stock
Equivalents upon the conversion or exercise of any securities of the Company or
a Subsidiary outstanding on the date hereof, provided that the terms of such
security are not amended after the date hereof to decrease the exercise price or
increase the Common Stock or Common Stock Equivalents receivable upon the
exercise, conversion or exchange thereof or (iii) the issuance of any Common
Stock or Common Stock Equivalents pursuant to any Company equity incentive plan
approved by the Company’s stockholders and in place as of the date hereof.





-15-




--------------------------------------------------------------------------------










(b)

From the date hereof until the earlier of (i) three years from the Closing Date
or (ii) such time as no Investor holds any of the Securities, the Company shall
be prohibited from effecting or entering into an agreement to effect any
“Variable Rate Transaction”.  The term “Variable Rate Transaction” shall mean a
transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock or
(ii) enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Company may sell securities at a future determined price.
 For the avoidance of doubt, the issuance of a security which is subject to
customary anti-dilution protections, including where the conversion, exercise or
exchange price is subject to adjustment as a result of stock splits, reverse
stock splits and other similar recapitalization or reclassification events,
shall not be deemed to be a “Variable Rate Transaction.”




(c)

The Company shall not, and shall use its commercially reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that will be integrated with the offer or sale of the
Securities in a manner that would require the registration under the 1933 Act of
the sale of the Securities to the Investors, or that will be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
trading market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.




(d)

The Company shall not, from the date hereof until ninety (90) days after the
first date on which any Registration Statement is declared effective by the SEC,
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the 1933 Act of any of its
equity securities, other than (i) a Registration Statement pursuant to the
Registration Rights Agreement, (ii) any registration statement or post-effective
amendment to a registration statement (or supplement thereto) relating to the
Company’s employee benefit plans registered on Form S-8, (iii) in connection
with an acquisition, on Form S-4, or (iv) a post-effective amendment to a resale
registration statement on Form S-1 that has been filed and declared effective
prior to the date hereof (including a post-effective amendment on Form S-3 filed
to convert any such registration statement on Form S-1 to a registration
statement on Form S-3).  Notwithstanding the provisions of this Section 7.10(d),
in the event that any Other Shares and/or Legacy Shares are removed from a
Registration Statement pursuant to Section 2(d) of the Registration Rights
Agreement (the “Cut-Back Shares”), the Company shall have the right to file and
have declared effective a separate registration statement covering the resale or
other distribution of the Cut-Back Shares.




7.11

Enforcement of Agreements.  The Company shall enforce the terms of the Support
Agreements and the Lock-up Agreements in accordance with their respective terms
and shall not agree to any waiver, amendment or modification thereof (other than
a waiver, amendment or modification which increases the length or breadth of the
restrictions contained therein) without the prior written consent of the
Required Investors.




7.12

Equal Treatment of Investors.  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents.  For clarification purposes,
this provision constitutes a separate right granted to each Investor by the
Company and negotiated separately by each Investor, and is intended for the
Company to treat the Investors as a class and shall not in any way be construed
as the Investors acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.




8.

Survival and Indemnification.




8.1  Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.




8.2  Indemnification.  The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
partners, members, managers, employees and agents, and their respective
successors and assigns, from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.





-16-




--------------------------------------------------------------------------------










8.3  Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.




9.

Miscellaneous.




9.1

Successors and Assigns.  This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investors, as
applicable; provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties.  Without limiting the generality of the foregoing, in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Shares” shall be deemed to
refer to the securities received by the Investors in connection with such
transaction.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.




9.2

Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
delivered by facsimile or other form of electronic transmission, which shall be
deemed an original.




9.3

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.




9.4

Notices.  Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex or telecopier, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier.  All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:




                         If to the Company:




RMG Networks Holding Corporation

15301 North Dallas Parkway

Suite 500

Addison, TX 75001

Attention: General Counsel

Fax: (972) 767-3415





-17-




--------------------------------------------------------------------------------










                         With a copy to:




Greenberg Traurig LLP

1750 Tysons Boulevard

Suite 1200

McLean, VA 22102

Attention:  Jason T. Simon

Fax:  (703) 749-1301




                         If to the Investors:




to the addresses set forth on the signature pages hereto.




9.

Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith, except that the Company shall pay the reasonable fees and
expenses of Katten Muchin Rosenman LLP, regardless of whether the transactions
contemplated hereby are consummated; it being understood that Katten Muchin
Rosenman LLP has only rendered legal advice to one of the Investors and not to
the Company or any other Investor in connection with the transactions
contemplated hereby, and that each of the Company and each Investor has relied
for such matters on the advice of its own respective counsel.  Such expenses
shall be paid at the Closing or, if the Closing does not occur, within five (5)
Business Days of the termination of this Agreement.  The Company shall reimburse
the Investors upon demand for all reasonable out-of-pocket expenses incurred by
the Investors, including without limitation reimbursement of attorneys’ fees and
disbursements, in connection with any amendment, modification or waiver of this
Agreement or the other Transaction Documents requested by the Company.  In the
event that legal proceedings are commenced by any party to this Agreement
against another party to this Agreement in connection with this Agreement or the
other Transaction Documents, the party or parties which do not prevail in such
proceedings shall severally, but not jointly, pay their pro rata share of the
reasonable attorneys’ fees and other reasonable out-of-pocket costs and expenses
incurred by the prevailing party in such proceedings.




9.

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors; provided, however,
that if an Investor is disproportionately and adversely impacted by such
amendment or waiver, such amendment or waiver shall also require the written
consent of such Investor.  Any amendment or waiver effected in accordance with
this paragraph shall be binding upon each holder of any Securities purchased
under this Agreement at the time outstanding, each future holder of all such
Securities, and the Company.




9.

Publicity.  Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Investors (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.  By 8:30 a.m. (New York
City time) on the trading day immediately following the execution and delivery
of this Agreement by the parties hereto (the “Disclosure Deadline”), the Company
shall (i) issue a press release disclosing the execution of this Agreement and
describing the transactions contemplated hereby and by the other Transaction
Documents and (ii) file a Current Report on Form 8-K attaching the press release
described in the foregoing sentence as well as copies of the Transaction
Documents (including the Disclosure Schedules containing the Other Data) (the
“Form 8-K”).  After the filing of the 8-K, no Investor will be in possession of
any material non-public information received from the Company, any Subsidiary or
any of their affiliates, officers, director, employees or agents, except
pursuant to another confidentiality arrangement or undertaking with the Company.
 In addition, the Company will make such other filings and notices in the manner
and time required by the SEC or Nasdaq.  The Company acknowledges the obligation
of certain of the Investors to make filings under the 1934 Act in connection
with the transactions contemplated hereby.




9.

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.





-18-




--------------------------------------------------------------------------------










9.

Entire Agreement.  This Agreement, including the Exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.




9.

Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.




9.

Construction. The parties agree that they and/or their respective counsel have
reviewed and had an opportunity to revise the Transaction Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Transaction Documents or any amendments thereto.




9.13

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof.  Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS OR ARISING OUT OF THE TRANSACTIONS CONTEMOPLATED HEREBY
AND THEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.




9.14

Independent Nature of Investors' Obligations and Rights.  The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document.  The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor.  Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.




[signature page follows]











-19-




--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.




The Company:

RMG NETWORKS HOLDING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Mace Roberts

 

 

Name:

David Mace Roberts

 

 

Title:

SVP, General Counsel, Chief Compliance Officer and Secretary

















--------------------------------------------------------------------------------













 

White Knight Capital Management LLC

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Gregory H. Sachs, Trustee

 

Name:

Gregory H. Sachs Revocable Trust UDT Dtd. 4/24/98

 

Title:

Member







Aggregate Purchase Price:  $7,333,333

Number of Shares:  7,333,333




Address for Notice:

 

c/o Sachs Capital Group L.P.

 

 

520 Lake Cook Road, Suite 650

 

 

Deerfield, IL 60015

















--------------------------------------------------------------------------------













 

Children’s Trust C/U the Donald R. Wilson 2009 GRAT #1

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Jennifer Wilson

 

Name:

Jennifer Wilson

 

Title:

Trustee







Aggregate Purchase Price:  $8,666,666

($1,000,000 in cash and $7,666,666 by Debt Conversion)




Number of Shares:  




Address for Notice:

















--------------------------------------------------------------------------------













 

PAR INVESTMENT PARTNERS, L.P.

 

(Investor)

 

 

 

 

 

 

 

By:

PAR Group, L.P.

 

Its:

General Partner

 

 

 

 

By:

PAR Capital Management, Inc.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Edward L. Shapiro

 

Name:

Edward L. Shapiro

 

Title:

Vice President







Aggregate Purchase Price:  $2,475,000

Number of Shares:  2,475,000




Address for Notice:

















--------------------------------------------------------------------------------













 

Five T Capital Holding AG

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Johannes Minho Roth

 

Name:

Johannes Minho Roth

 

Title:

Director







Aggregate Purchase Price:  $1,750,000

Number of Shares:  1,750,000




Address for Notice:

















--------------------------------------------------------------------------------













 

Vertex One Asset Management Inc. on behalf of the Vertex Value Fund

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Matthew Wood

 

Name:

Matthew Wood

 

Title:

Director







Aggregate Purchase Price:  $1,000,000

Number of Shares:  1,000,000




Address for Notice:

















--------------------------------------------------------------------------------













 

Bachelier, LLC

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Michael Bigger

 

Name:

Michael Bigger

 

Title:

Managing Member of LLC







Aggregate Purchase Price:  $600,000

Number of Shares:  600,000




Address for Notice:

















--------------------------------------------------------------------------------













 

Bigger Capital Fund LP

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Michael Bigger

 

Name:

Michael Bigger

 

Title:

Managing Member of GP







Aggregate Purchase Price:  $400,000

Number of Shares:  400,000




Address for Notice:

















--------------------------------------------------------------------------------













 

Iroquois Master Fund Ltd.

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Josh Silverman

 

Name:

Josh Silverman

 

Title:

Authorized Signatory







Aggregate Purchase Price:  $650,000

Number of Shares:  650,000




Address for Notice:

















--------------------------------------------------------------------------------













 

Iroquois Capital Investment Group LLC

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Josh Silverman

 

Name:

Josh Silverman

 

Title:

Authorized Signatory







Aggregate Purchase Price:  $100,000

Number of Shares:  100,000




Address for Notice:

















--------------------------------------------------------------------------------













 

Avishai Ron

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Avishai Ron

 

Name:

Avishai Ron

 

Title:

Investor







Aggregate Purchase Price:  $500,000

Number of Shares:  




Address for Notice:

















--------------------------------------------------------------------------------













 

Hudson Bay Master Fund Ltd.

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ George Antonopoulos

 

Name:

George Antonopoulos

 

Title:

Authorized Signatory







Aggregate Purchase Price:  $500,000

Number of Shares:  




Address for Notice:

















--------------------------------------------------------------------------------













 

Alan J. Swimmer

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Alan J. Swimmer

 

Name:

 

 

Title:

Individual







Aggregate Purchase Price:  $250,000

Number of Shares:  




Address for Notice:

















--------------------------------------------------------------------------------













 

Central Square Managment

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Kelly Cardwell

 

Name:

Kelly Cardwell

 

Title:

Managing Partner







Aggregate Purchase Price:  $200,000

Number of Shares:  200,000




Address for Notice:

















--------------------------------------------------------------------------------













 

Bristol Investment Fund, Ltd.

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Paul Kessler

 

Name:

Paul Kessler

 

Title:

Director







Aggregate Purchase Price:  $200,000

Number of Shares:  200,000




Address for Notice:

















--------------------------------------------------------------------------------













 

Fidelity Management Trust Company For the Benefit of Gerald M. Sachs

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Gerald M. Sachs

 

Name:

Gerald M. Sachs

 

Title:

Beneficial Owner







Aggregate Purchase Price:  $100,000

Number of Shares:  100,000 (as converted)




Address for Notice:

















--------------------------------------------------------------------------------













 

Robert Michelson

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Robert Michelson

 

Name:

Robert Michelson

 

Title:

 







Aggregate Purchase Price:  $100,000

Number of Shares:  




Address for Notice:

















--------------------------------------------------------------------------------













 

Mark Mays

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Mark Mays

 

Name:

Mark Mays

 

Title:

Self







Aggregate Purchase Price:  $30,000

Number of Shares:  30,000




Address for Notice:

















--------------------------------------------------------------------------------













 

Loren R. Buck (an individual)

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Loren R. Buck

 

Name:

Loren R. Buck







Aggregate Purchase Price:  $30,000

Number of Shares:  




Address for Notice:

















--------------------------------------------------------------------------------













 

BTG Investments LLC

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Gordon J. Roth

 

Name:

Gordon J. Roth

 

Title:

Manager







Aggregate Purchase Price:  $115,000.00

Number of Shares: 115,000 (as converted)




















--------------------------------------------------------------------------------







Disclosure Schedules

to

Purchase Agreement

Dated as of March 25, 2015




These Disclosure Schedules are referred to in, and is an integral part of, that
certain Purchase Agreement (the “Agreement”), dated as of the date first written
above, by and among RMG Networks Holding Corporation, a Delaware corporation
(“RMG”), and the Investors set forth on the signature pages affixed thereto
(each an “Investor” and collectively, the “Investors”).




The Disclosure Schedules are arranged for convenience of reference in sections
corresponding to the numbered and lettered sections in the Agreement.  For the
purposes of the Disclosure Schedules, any disclosure set forth on any particular
schedule of the Disclosure Schedules shall be treated as disclosed with respect
to all other schedules of the Disclosure Schedules and all other sections of
this Agreement to the extent that the applicability of such item to such other
schedules and such other sections of this Agreement is reasonably apparent.  The
inclusion of any item or fact in the Disclosure Schedules shall not be deemed an
admission that such item or fact is material for the purposes of this Agreement.
 The attachments to any schedule of the Disclosure Schedules form an integral
part of the Disclosure Schedules and are incorporated by reference for all
purposes as if set forth fully herein.




Capitalized terms used but not otherwise defined herein shall have the same
meaning or meanings as are ascribed to them in the Agreement.




Index of the Schedules




Schedule 4.1

Subsidiaries

Schedule 4.3

Capitalization

Schedule 4.8

No Material Adverse Change

Schedule 4.11

Tax Matters

Schedule 4.14

Labor Matters

Schedule 4.15

Intellectual Property

Schedule 4.17

Litigation

Schedule 4.18

Financial Statements

Schedule 4.21

Brokers and Finders

Schedule 4.28

Transactions with Affiliates

Schedule 6.1

Support Agreements














--------------------------------------------------------------------------------







Schedule 4.1

Subsidiaries




Subsidiary

Jurisdiction of Incorporation

SCG Financial Merger I Corp.

Delaware

RMG Networks Holdings, Inc.

Delaware

RMG Networks, Inc.

Delaware

RMG Media Networks, Inc.

Delaware

EMN Acquisition Corporation

Delaware

Executive Media Network, Inc.

New York

Corporate Image Media, Inc.

New York

Prophet Media, LLC

New York

RMG Enterprise Solutions Holdings Corporation

Delaware

RMG Enterprise Solutions, Inc.

Delaware

RMG China, Ltd.

China

RMG Networks Middle East, LLC

Nevada

RMG EMEA Holdings Limited

United Kingdom

RMG Networks Limited

United Kingdom

RMG Media Networks Limited

United Kingdom

RMG Networks Limited

Singapore branch of UK entity

RMG Networks

Dubai Branch of UK entity














--------------------------------------------------------------------------------







Schedule 4.3

Capitalization




Authorized shares of capital stock

250,000,000 shares of common stock

1,000,000 shares of preferred stock

Number of shares of capital stock issued

12,467,756 shares of common stock

Number of shares of capital stock outstanding

12,167,756 shares of common stock

Number of shares of capital stock issuable pursuant to Company’s stock plans

2,500,000 shares of common stock

Number of Shares Issuable and Reserved for Issuance Pursuant to securities
(other than the Shares) Exercisable for, or Convertible Into or Exchangeable for
Shares of Capital Stock of the Company

9,643,828 shares of common stock

Outstanding warrants

9,643,828

Outstanding options

2,021,6671

Principal Amount outstanding under the Credit Agreement:

$14,999,999.00

Amount of Other Credit Obligations as of the date hereof:

$99,999.99

Interest accrues at $5,000 per day.




·

Warrant Subscription Agreement, dated January 28, 2011, between the Company and
SCG Financial Holdings LLC.

·

Amendment No. 1 to Warrant Subscription Agreement, dated March 4, 2011, between
the Registrant and SCG Financial Holdings LLC.

·

Amendment No. 2 to the Warrant Subscription Agreement, dated April 12, 2011, by
and among SCG Financial Acquisition Corp. and SCG Financial Holdings LLC.

·

Registration Rights Agreement, dated April 8, 2013, by and among the Company and
the former RMG stockholders part thereto.

·

Registration Rights Agreement, dated April 8, 2013, by and among the Company,
Special Value Opportunities Fund, LLC, Special Value Expansion Fund, LLC and
Tennenbaum Opportunities Partners V, LP.

·

Registration Rights Agreement, dated April 19, 2013, by and between the Company
and DRW Commodities, LLC.

·

Executive Employment Agreement between SCG Financial Merger I Corp., a Delaware
corporation and Robert Michelson dated as of July 22, 2014.

·

Credit Agreement, dated April 19, 2013, by and among by and among RMG Networks
Holding Corporation (formerly known as SCG Financial Acquisition Corp.), certain
direct and indirect domestic subsidiaries of RMG Networks Holding Corporation
party thereto from time to time as borrowers, certain direct and indirect
domestic subsidiaries of RMG Networks Holding Corporation party thereto from
time to time as guarantors, Children’s Trust C/U The Donald R. Wilson 2009 GRAT
#1 and White Knight Capital Management LLC, as lenders, DOOH Media Management
LLC, as administrative agent, as amended August 14, 2013, November 14, 2013,
July 15, 2014, November 13, 2014, and January 26, 2015.

·

The Company’s SEC filings are incorporated herein by reference.











































                        

 

1  An additional 320,000 options will be granted pursuant to agreements entered
into with the Company’s employees upon approval by the Company’s Board of
Directors.














--------------------------------------------------------------------------------







Schedule 4.8

No Material Adverse Change




The Company has entered into a Non-Binding Letter of Intent to sell its airline
media network business to an unrelated third party dated as of March 18, 2015.




Note 1: It is anticipated that the December 31, 2014 consolidated financials
will contain an additional $1,358,679 loss on the long-term contract related to
the Regus Office Network. The Company performed an analysis at year-end and
determined that the additional loss was warranted based on a revised forecast
for the Regus Office Network.




Note 2: Goodwill and intangible assets were tested for impairment as of December
31, 2014. The Company engaged an independent specialist to assist in determining
if goodwill and intangible assets were impaired at December 31, 2014. Based on
the impairment testing performed, the Company’s goodwill and intangible assets
of the Enterprise unit will be impaired, which impairment may be material. The
expected amount of the impairment for goodwill and intangible assets is in the
process of being calculated by the Company’s auditors.














--------------------------------------------------------------------------------







Schedule 4.11

Tax Matters




Symon Holdings Corporation (a predecessor company to RMG Enterprise Solutions
Holdings Corporation) did not file State tax returns for the stub year (February
1, 2013 through April 19, 2013).  The Company is working with its Tax
Accountants (Baker Tilly) to resolve and file in ten States plus New York City
and New York MTA as soon as possible.  There are no current tax liens on Symon
Holdings Corporation.














--------------------------------------------------------------------------------







Schedule 4.14

Labor Matters




(a)   None




(b)   Employment agreements with three members of the Company’s management
contain severance, termination pay or change of control liabilities or
obligations.




(c)   None.














--------------------------------------------------------------------------------







Schedule 4.15

Intellectual Property




On March 5, 2015, T-Rex Property AB (“T-Rex”) filed a Complaint against the
Company in the United States District Court for the Northern District of Texas,
Civil Action Number 3:15-cv-00738-P.  T-Rex alleges that the Company is
infringing on three of T-Rex’s United States patents.  The Complaint is seeking
unspecified monetary relief, injunctive relief for the payment of royalties and
reimbursement for attorneys’ fees.  The Company denies the allegations set forth
in the Complaint and shall defend such position in the proceedings.

















--------------------------------------------------------------------------------







Schedule 4.17

Litigation




See complaint filed by T-Rex as set forth on Schedule 4.15.

















--------------------------------------------------------------------------------







Schedule 4.18

Financial Statements




See Schedule 4.8.

















--------------------------------------------------------------------------------







Schedule 4.21

Brokers and Finders




Roth Capital Partners, LLC

















--------------------------------------------------------------------------------







Schedule 4.28

Transactions with Affiliates




None.

















--------------------------------------------------------------------------------







Schedule 6.1

Support Agreements




·

Gregory H. Sachs

·

2012 DOOH Investments LLC

·

DRW Commodities, LLC

·

PAR Investment Partners, L.P.












